Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 3/10/21, the Applicant amended claims 1, 11, 20, canceled claim 17 and argued claims previously rejected in the Office Action dated 12/11/20. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim language includes a “J shape” but according to the figure 22, it is more shaped like a backwards L. Therefore, the claim does not correctly claim the shape. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linder, United States Patent No. 7836394, in view of Humenansky et al., United States Patent Publication 2006/0015805 A1 (hereinafter “Humenansky”), in further view of Goel et al., Unites States Patent Publication 2013/0132812 (hereinafter “Goel”) and Fernandes et al., United States Patent Publication 2013/0073931 (hereinafter “Fernandes”). 
Claim 1:
	Linder discloses:
receiving a template of a reporting workbook, wherein the template is in a first format type (see column 4 lines 53-63). Linder teaches receiving/retrieving a template of a workbook in a first format;
receiving, from a user interface, user specified selection of portions of the template (see column 4 lines 53-63 and column 8 lines 7-13). Linder teaches receiving user selection of portions of the template; 
receiving, from the user interface, a user specified type for generating a tag 
creating a modification of the template by automatically generating the tag in a predetermined field of each of the portions of the template based on the user specified type (see column 5 lines 48 – column 6 lines 6). Linder teaches creating modifications to the template by generating tag for fields during formatting of the portions based on financial data types; and
generating a version of the reporting workbook based on the modification of the template, wherein the version is in a second format type and wherein the version includes the value form the reporting workbook (see column 6 line 7-16). Linder teaches generating a version of the workbook based on the modifications. The version is in a second format.

Linder fails to expressly disclose a multidimensional reporting workbook. 

Humenansky discloses:
template includes cells formed by intersections of dimensions and rows and wherein at least one of the cells includes a value from the reporting workbook (see paragraphs [0011] and [0012]). Humenansky teaches templates that includes cells formed by intersections and slices of the dimension and include values from the reporting workbook;
wherein the portions of the template are associated with at least two dimensions of the reporting workbook (see paragraphs [0011] and [0012]). Humenansky teaches wherein portions are associated with at least two dimensions of the reporting workbook.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder to include a workbook template having multiple dimensions for the purpose efficiently creating diverse workbook that fit the needs of all business units of the enterprise, as taught by Humenansky.

	Linder and Humenansky fails to expressly disclose creating an explicit dimension map and cell definitions. 

	Goel discloses:
automatically scanning a spreadsheet of a user interface for a shape (see paragraph [0007]). Goel teaches automatically scanning a spreadsheet for a shape;

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder and Humenansky, to include scanning a spreadsheet for shapes for the purpose efficiently identifying grouping of cells, as taught by Goel.

	Fernandes discloses:
creating an explicit dimension map for each cell under a vertical head of the J shape, wherein the explicit dimension map represents the dimension (see ;
creating cell definitions for each of the cells, wherein each of the cell definitions include the explicit dimension map (see paragraph [0009]). Fernandes teaches creating cell definitions by storing the dimension associated with the cell in a shared storage; and 
including the cell definitions in the modification of the template (see paragraph [0037]). Fernandes teaches including the cell definition included in the model.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder, Humenansky and Fernandes to include explicit cell dimension mapping for the purpose efficiently mapping cell definitions in a spreadsheet when the data is large and complex, as taught by Goel.

Claim 3:
	Linder discloses:
wherein the automatically generating of the tag further comprises: including the type in the tag (see column 2 lines 1-15). Linder teaches automatically generating the tag and including the type in the tag.

Claim 4:
	
wherein the type is selected from a group consisting of table begin, table end, concept, context, unit, dimension, typed dimension, and data (see column 9 line 60-67). Linder teaches the type is selected from a plurality of options such as data, unit, etc.

Claim 5:
	Linder discloses:
wherein the portions of the template include cells (see column 3 lines 8-21). Linder teaches the final output being a spreadsheet document so the portion include cells. 

Claim 6:
	Linder fails to expressly disclose specifying rows as the specified portion.

	Humenansky discloses:
wherein the receiving of the user specified selection of the portions of the template further comprises: receiving information indicating the portions were specified using one of painting, framing, and specifying dimensions and rows (see paragraph [0058]). Humenansky teaches receiving information specifying the dimensions.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder to include 
Claim 8:
	Linder discloses:
wherein the second format type is selected from a group consisting of Extensible Markup Language (XML) and extensible Business Reporting Language (XBRL) version of the business reporting workbook (see column 3 lines 8-21). Linder teaches the second format type is XML.
Claims 11, 13-16, 18:
	Although claims 11, 13-16 and 18 are method claims, they are interpreted and rejected for the same reasons as the device of claims 1, 3-6, and 8, respectively. 

Claim 20:
	Although claim 20 is an apparatus claim, it is are interpreted and rejected for the same reasons as the device of claim 1, respectively. 

Claims 2, 7, 9, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linder, in view of Humenansky, Fernandes, Goal and, in further view of Bush et al, United States Patent Publication 2009/0006472 A1 (hereinafter “Bush”).
Claim 2:
	Linder, Humenansky, Fernandes and Goel fail to expressly disclose a comment field.

	Bush discloses:
wherein the predetermined field includes a comment field (see paragraph [0025]). Bush teaches the field in a comment field. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Fernandes and Goel to include the field being a comment field for the purpose of being user friendly with comment fields in the data, as taught by Bush.

Claim 7:
	Linder, Humenansky, Fernandes and Goel fails to expressly disclose an auto tag window in response to user input. 

	Bush discloses:
receiving user input to select a user interface control for an auto tag cell window (see paragraph [0018]). Bush teaches receiving user input to select a user interface control for an element of the spreadsheet; 
displaying the auto tag cell window in response to receiving the user input selecting the user interface control (see paragraph [019]). Bush teaches displaying the auto tag window in response to the user input; and
receiving the type of the tag from the auto tag cell window (see paragraphs [0019] and [0020]). Bush teaches receiving the type of tag from the auto tag window.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Fernandes and Goel to include an autotag selection from then user for the purpose of being user friendly using user interface controls, as taught by Bush.

Claim 9:
	Linder, Humenansky, Fernandes and Goel fail to expressly disclose receiving modifications for all sheets. 

	Bush discloses:
creating the modification of the template for one sheet of the reporting workbook; communicating the modification from a client to a server;  receiving modifications for all of sheets of the reporting workbook; and  generating the version at the server based on the received modifications (see paragraph [0024] and [0025]). 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Fernandes and Goel to include receiving modification for the all sheets for the purpose of being efficiently managing tags and workbooks of large financial data sets, as taught by Bush.

Claim 10:
	 Linder, Humenansky, Fernandes and Goel fail to expressly disclose a closed taxonomy.

	Bush discloses:
wherein the reporting workbook is defined by a closed taxonomy (see abstract). Bush teaches wherein the reporting workbook is defined as closed taxonomy.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Fernandes and Goel to include a closed taxonomy for the purpose of 

Claim 12 and 19:
	Although claims 12 and 19 are method claims, they are interpreted and rejected for the same reasons as the device of claims 2 and 9. 
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
Claims 1, 11, 20:
	Applicant argues Claim 1-16 and 18-20 are allowable over the asserted art. 
	The Examiner disagrees.
	After further consideration of the claim language of recently rejected claim 17, the Examiner decided that claim language does not correctly describe the shape as displayed in the figures and that the claim language is no longer allowable. The Examiner has found art and rejected the claim language above. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        6/2/21